DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 March 2019 and 21 March 2019 is being considered by the examiner. 


Claim Interpretation
In claims 15 and 29-30 the claimed “unit for monitoring and/or controlling transportation traffic” is being interpreted as a unit for monitoring or controlling transportation traffic due to the applicant’s use of optional language. The unit for monitoring or controlling transportation traffic is being interpreted as either a railroad switch, a level crossing, a signaling device, an axle counter, a track circuit, or a point or line type train-influencing element.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “functional unit” in claims 15-16 and 29-30 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller (Pg. 8: Lines 28-30). 
“prediction unit” in claims 15 and 29 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: computing unit (Pg. 10: Lines 11-15) which is being interpreted as a cpu or a processor. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
[Step 1] Representative claim 15 teaches a system for predicting a failure of at least one unit for monitoring and/or controlling transportation traffic. This falls under “machine”, which is a statutory invention category.
[Step 2A: Prong 1] But for a communication network, a functional unit and a prediction unit required to carry out the steps which are not explicitly recited in the claims, claim 15 is merely drawn to the step of:
predict the failure of the at least one unit based on data sent from said functional unit and/or received by said functional unit over the communication network 
The step is, essentially, a system to predict a unit failure. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 15 doesn’t not explicitly claim a specific type of communication network, functional unit and prediction unit that would be necessary to carry out the steps. There are no special hardware features of the process recited in the claims as presented. The hardware of a communication network, a functional unit and a prediction unit is recited in the specification at a high-level of generality, (see [Pg. 8: Lines 28-30, Pg. 9 Lines 29-30, Pg. 10: Lines 11-15]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. These limitations essentially add the words “apply it” to the above-cited processor and non-transitory computer-readable media. This claim is directed to an abstract idea.
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a communication network, a functional unit and a prediction unit amount to no more than mere instructions to apply the exception using a generic component. There is no inventive concept in the communication network, the functional unit and the prediction unit. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
claims 16-28 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 15. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, dependent claims 16-28 are also rejected under 35 U.S.C. 101.
[Step 1] Representative claim 29 teaches a prediction unit for predicting a failure of at least one unit for monitoring and/or controlling transportation traffic. This falls under “machine”, which is a statutory invention category.
[Step 2A: Prong 1] But for a network interface, a functional unit and a prediction unit required to carry out the steps which are not explicitly recited in the claims, claim 29 is merely drawn to the step of:
predict the failure of the at least one unit based on the data  
The step is, essentially, a system to predict a unit failure. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
[Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 29 doesn’t not explicitly claim a specific type of network interface, functional unit and prediction unit that would be necessary to carry out the steps. There are no special hardware features of the process recited in the claims as presented. The hardware of a network interface, a functional unit and a prediction unit is recited in the specification at a high-level of generality, (see [Pg. 8: Lines 28-30, Pg. 9 Lines 29-30, Pg. 10: Lines 11-15]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a network interface, a functional unit and a prediction unit amount to no more than mere instructions to apply the exception using a generic component. There is no inventive concept in the communication network, the functional unit and the prediction unit. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.
[Step 1] Representative claim 30 teaches a method for predicting a failure of at least one unit for monitoring and/or controlling transportation traffic. This falls under “process”, which is a statutory invention category.
[Step 2A: Prong 1] But for a communication network, a functional unit and a prediction unit required to carry out the steps which are not explicitly recited in the claims, claim 30 is merely drawn to the step of:
predicting the failure of the at least one unit based on data sent from the functional unit and/or received by said functional unit over the communication network 
The step is, essentially, a system to predict a unit failure. This is an abstract idea or ideas characterized under mathematical relationships/formulas.
claim 30 doesn’t not explicitly claim a specific type of communication network, functional unit and prediction unit that would be necessary to carry out the steps. There are no special hardware features of the process recited in the claims as presented. The hardware of a communication network, a functional unit and a prediction unit is recited in the specification at a high-level of generality, (see [Pg. 8: Lines 28-30, Pg. 9 Lines 29-30, Pg. 10: Lines 11-15]) such that it amounts to no more than mere instructions to apply the claimed steps using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. These limitations essentially add the words “apply it” to the above-cited processor and non-transitory computer-readable media. This claim is directed to an abstract idea.
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a communication network, a functional unit and a prediction unit amount to no more than mere instructions to apply the exception using a generic component. There is no inventive concept in the communication network, the functional unit and the prediction unit. Mere instructions to apply an exception using generic components cannot provide an inventive concept. This claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 15-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reichlin et al. (US Publication 2014/0191089 A1) in view of Duan et al. (US Publication 2014/0312181 A1). 
claim 15, Reichlin teaches a system for predicting a failure of at least one unit for monitoring and/or controlling transportation traffic, the system comprising: a communication network having at least one network access point (Reichlin: Para. 52; data transport network TN with a number of network access point); a functional unit connected to said at least one network access point and dedicated to the at least one unit for monitoring and/or controlling transportation traffic (Reichlin: Para. 51- 52; each decentralized functional unit DFE or the unit controlled/monitored by it has an address unique in the overall network; data transport network TN with a number of network access points).
Reichlin doesn’t explicitly teach a prediction unit configured to predict the failure of the at least one unit based on data sent from said functional unit and/or received by said functional unit over the communication network.
However Duan, in the same field of endeavor, teaches a prediction unit configured to predict the failure of the at least one unit based on data sent from said functional unit and/or received by said functional unit over the communication network (Duan: Para. 10, 33, 45; switch failure may be predicted in a line management scheme, such that different measures may be taken based on the monitored state of the switch and accidents due to switch failure may be reduced; remote computer may be connected to the user's computer through any type of network; determining switch state identification threshold; switch state identification threshold may be determined by analyzing change trend of electric signal of the motor when same type of switch changes from normal operating state to failure state).

Regarding claim 16, Reichlin teaches the system according to claim 15, wherein the functional unit is a decentralized functional unit and the data is obtainable from a communication bus connecting said at least one decentralized functional unit to at least one superordinate control device of a railroad network (Reichlin: Para. 50; control and/or monitoring decentralized functional units arranged along a railroad network).
Regarding claim 17, Reichlin teaches the system according to claim 15, wherein the data is obtainable from a communication bus of a superordinate control device (Reichlin: Para. 53; superordinate control system; a service/diagnosis unit, which are connected to the data transport network TN via the network access points by means of Ethernet connections).
Regarding claim 18, Reichlin teaches the system according to claim 15, wherein the at least one unit is at least one railroad element selected from the group consisting of: a railroad switch; a level crossing; a signaling device; an axle counter; a track circuit; and a point and/or line type train-influencing element (Reichlin: Para. 50; axle counters and track circuits).
Regarding claim 20, Reichlin doesn’t explicitly teach the at least one unit is a railroad switch configured to adopt a first switch state and a second switch state; and the data comprises: state information, representing one of the first and second switch states of the railroad switch; and time information, representing a point in time when said railroad switch adopting one of the first and second switch states.
However Duan, in the same field of endeavor, teaches the at least one unit is a railroad switch configured to adopt a first switch state and a second switch state (Duan: Para. 2; a line connection device that transfers a locomotive from one line to another and is widely used in railway, mine road); and the data comprises: state information, representing one of the first and second switch states of the railroad switch (Duan: Para. 6; identifying state of the switch based on the electric signal and the switch state identification threshold); and time information, representing a point in time when said railroad switch adopting one of the first and second switch states (Duan: Para. 2, 48; switch is a line connection device that transfers a locomotive from one line to another and is widely used in railway; a switch pulling procedure in which electric energy generated by the motor is converted into power for moving the switch, thus current will flow through the circuit, and duration of the whole procedure is about 2-2.5 seconds).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to predict a switch failure in a line management scheme, such that different measures may be taken based on monitored state of the switch and accidents due to switch failure may be reduced (Duan: Para. 10). 
claim 21, Reichlin doesn’t explicitly teach wherein the data is suitable to enable a determination of a transition duration representing a duration of a transition between the first state and the second state.
However Duan, in the same field of endeavor, teaches wherein the data is suitable to enable a determination of a transition duration representing a duration of a transition between the first state and the second state (Duan: Para. 49; switch pulling procedure is from 0 to 2.4 seconds).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to predict a switch failure in a line management scheme, such that different measures may be taken based on monitored state of the switch and accidents due to switch failure may be reduced (Duan: Para. 10). 
Regarding claim 22, Reichlin doesn’t explicitly teach a number of transitions occurring within a certain time interval; a type of at least one of the occurring transitions; a direction of at least one of the occurring transitions; occupancy information, representing an occurrence of a vehicle running over said at least one railroad switch.
However Duan, in the same field of endeavor, teaches a number of transitions occurring within a certain time interval; a type of at least one of the occurring transitions; a direction of at least one of the occurring transitions; occupancy information, representing an occurrence of a vehicle running over said at least one railroad switch (Duan: Para. 96; number of times a switch is pulled in a certain period).

Regarding claim 23, Reichlin doesn’t explicitly teach wherein the data is suitable for determining a mean transition value based on a plurality of transition duration values, each representing a transition duration of an elapsed transition of said railroad switch.
However Duan, in the same field of endeavor, teaches wherein the data is suitable for determining a mean transition value based on a plurality of transition duration values, each representing a transition duration of an elapsed transition of said railroad switch (Duan: Para. 62; a switch motor may generate power to control gear rotation, thereby enabling the switch to transfer from one line to another; duration of the whole procedure is about 2-2.5 seconds).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to predict a switch failure in a line management scheme, such that different measures may be taken based on monitored state of the switch and accidents due to switch failure may be reduced (Duan: Para. 10). 
claim 24, Reichlin doesn’t explicitly teach wherein the mean transition value is a moving average transition value.
However Duan, in the same field of endeavor, teaches wherein the mean transition value is a moving average transition value (Duan: Para. 61, 70; comparing the current average value for the switch with the historical average value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to predict a switch failure in a line management scheme, such that different measures may be taken based on monitored state of the switch and accidents due to switch failure may be reduced (Duan: Para. 10). 
Regarding claim 25, Reichlin doesn’t explicitly teach wherein the data is suitable for determining an outlier detection model score value, representing a condition of at least one occurring transition of the railroad switch, for the at least one occurring transition based on one or more of the following: the moving average transition value; a difference between a transition duration of the occurring transition and the moving average transition value; a difference between a maximum moving average transition value and a minimum moving average transition value of a sliding window.
However Duan, in the same field of endeavor, teaches wherein the data is suitable for determining an outlier detection model score value, representing a condition of at least one occurring transition of the railroad switch, for the at least one occurring transition based on one or more of the following: the moving average transition value; a difference between a transition duration of the occurring transition and the moving average transition value; a difference between a maximum moving average transition value and a minimum moving average transition value of a sliding window (Duan: Para. 61, 70; first variance represents the difference between fluctuation of motor voltage of current switch and its average value; determining an average value of electric signal of same type of switch motor in a stable operating state as standard average value by collecting statistics on historical data).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to predict a switch failure in a line management scheme, such that different measures may be taken based on monitored state of the switch and accidents due to switch failure may be reduced (Duan: Para. 10). 
Regarding claim 26, Reichlin doesn’t explicitly teach wherein at least one statistical measure is calculated based on one or more of the following: the at least one outlier detection model score value; failure information, relating to an elapsed failure of a transition of said at least one railroad switch; occupancy information, relating to a vehicle having run over said at least one railroad switch; weather information, relating to a past weather condition; maintenance information relating to a maintenance of said at least one railroad switch; trailing information, relating to a past trailing of said at least one railroad switch of a predetermined time interval.
However Duan, in the same field of endeavor, teaches wherein at least one statistical measure is calculated based on one or more of the following: the at least one outlier detection model score value; failure information, relating to an elapsed failure of a transition of said at least one railroad switch; occupancy information, relating to a vehicle having run over said at least one railroad switch; weather information, relating to a past weather condition; maintenance information relating to a maintenance of said at least one railroad switch; trailing information, relating to a past trailing of said at least one railroad switch of a predetermined time interval (Duan: Para. 54, 70; determining an average value of electric signal of same type of switch motor in a stable operating state as standard average value by collecting statistics on historical data).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to predict a switch failure in a line management scheme, such that different measures may be taken based on monitored state of the switch and accidents due to switch failure may be reduced (Duan: Para. 10). 
Regarding claim 27, Reichlin doesn’t explicitly teach wherein the at least one statistical measure forms an input of a machine learning algorithm.
However Duan, in the same field of endeavor, teaches wherein the at least one statistical measure forms an input of a machine learning algorithm (Duan: Para. 53, 70; certain noise in electric signal during transmission, data signal of may be further de-noised; determining an average value of electric signal of same type of switch motor in a stable operating state as standard average value by collecting statistics on historical data).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data 
Regarding claim 28, Reichlin doesn’t explicitly teach wherein: the machine learning algorithm is configured to determine a condition score value, representing the condition of the railroad switch, based on the at least one statistical measure; and the machine learning algorithm enables a decision range of possible model score values to be determined, wherein a failure of the railroad switch is to be expected if the condition score value lies outside the decision range.
However Duan, in the same field of endeavor, teaches wherein: the machine learning algorithm is configured to determine a condition score value, representing the condition of the railroad switch, based on the at least one statistical measure (Duan: Para. 70, 79, 81; if the fluctuation degree index is larger than the first switch state identification threshold; the fluctuation degree index "Index.sub.1" and "Index.sub.2" may be summed up with weight to obtain total fluctuation degree index); and the machine learning algorithm enables a decision range of possible model score values to be determined, wherein a failure of the railroad switch is to be expected if the condition score value lies outside the decision range (Duan: Para. 53, 54, 70; certain noise in electric signal during transmission, data signal of may be further de-noised; determining an average value of electric signal of same type of switch motor in a stable operating state as standard average value by collecting statistics on historical data; fluctuation 
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to predict a switch failure in a line management scheme, such that different measures may be taken based on monitored state of the switch and accidents due to switch failure may be reduced (Duan: Para. 10). 
Regarding claim 29, Reichlin teaches a prediction unit for predicting a failure of at least one unit for monitoring and/or controlling transportation traffic, the prediction unit comprising: a network interface to be connected to a network access point of a communication network, wherein a functional unit dedicated to the at least one unit for monitoring and/or controlling transportation traffic is connected to a further network access point of the communication network (Reichlin: Para. 51- 52; each decentralized functional unit DFE or the unit controlled/monitored by it has an address unique in the overall network; data transport network TN with a number of network access points); said network interface being configured to capture data sent from the functional unit and/or received by the functional unit over the communication network (Reichlin: Para. 50; control and/or monitoring decentralized functional units arranged along a railroad network).
Reichlin doesn’t explicitly teach the prediction unit being configured to predict a failure of at least one unit based on the data.
the prediction unit being configured to predict a failure of at least one unit based on the data (Duan: Para. 10, 33, 45; switch failure may be predicted in a line management scheme, such that different measures may be taken based on the monitored state of the switch and accidents due to switch failure may be reduced; remote computer may be connected to the user's computer through any type of network; determining switch state identification threshold; switch state identification threshold may be determined by analyzing change trend of electric signal of the motor when same type of switch changes from normal operating state to failure state).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to predict a switch failure in a line management scheme, such that different measures may be taken based on monitored state of the switch and accidents due to switch failure may be reduced (Duan: Para. 10). 
Regarding claim 30, Reichlin teaches a method for predicting a failure of at least one unit for monitoring and/or controlling transportation traffic, the method comprising: exchanging data by way of a communication network having at least one network access point, wherein the at least one unit for monitoring and/or controlling transportation traffic has a dedicated functional unit that is connected to the at least one network access point (Reichlin: Para. 54; decentralized functional units DFE are coupled by one of the communication groups and the corresponding network nodes to 
Reichlin doesn’t explicitly teach predicting the failure of the at least one unit based on data sent from the functional unit and/or received by the functional unit over the communication network.   
However Duan, in the same field of endeavor, teaches predicting the failure of the at least one unit based on data sent from the functional unit and/or received by the functional unit over the communication network (Duan: Para. 10, 33, 45; switch failure may be predicted in a line management scheme, such that different measures may be taken based on the monitored state of the switch and accidents due to switch failure may be reduced; remote computer may be connected to the user's computer through any type of network; determining switch state identification threshold; switch state identification threshold may be determined by analyzing change trend of electric signal of the motor when same type of switch changes from normal operating state to failure state).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to predict a switch failure in a line management scheme, such that different measures may be taken based on monitored state of the switch and accidents due to switch failure may be reduced (Duan: Para. 10).   

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reichlin et al. (US Publication 2014/0191089 A1) in view of Duan et al. (US Publication 2014/0312181 A1) and in view of further Yano et al. (US Publication 2017/0305448 A1). 
Regarding claim 15, Reichlin and Duan don’t explicitly teach wherein the level crossing is at least one railroad gate.
However Yano, in the same field of endeavor, teaches wherein the level crossing is at least one railroad gate (Yano: Para. 2; crossing gates).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Yano’s crossing gate (Yano: Para. 2) Duan’s switch failure prediction (Duan: Para. 10) into Reichlin’s data transfer over functional units through network access points (Reichlin: Para. 51-52) in order to estimate the degradation of railroad ground equipment in an equipment maintenance system (Yano: Para. 1-2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 


/ADAM D TISSOT/Primary Examiner, Art Unit 3663